Oliveb, Chief Judge:
These matters are presently before me on a remand from a classification proceeding decided by the first division of this court in Geo. S. Bush & Co., Inc., et al. v. United States, 31 Cust. Ct. 307, Abstract 57636. The judgment entered therein stated: “* * * that the matters be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
*427The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as set forth in schedule “A,” hereto attached and made a part hereof.
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.
Schedule “A”

United States Remand of Entry dollars protest No. No. Merchandise per each

Geo. S. Bush & Co., Inc.
159855-K/19166 1960 25 “Astor” 7 x 50
Binoculars_ 21. 50
Leather eases_ 3. 50
159857-K/19168 1990 50 “Victory”
Binoculars_ 17. 50
Leather cases_ 3. 50
James P. Hebbeb & Co., Inc.
171704-K/19366 3096 175 “Luminas” 6 x 30
Binoculars_ 12. 50
Leather cases_ 2. 50 All net, packed